Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The IDS filed on 9/11/2015 that was erroneously not submitted with prior office actions has been considered and has been included in this office action. 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Nix on 5/3/2022.
The application has been amended as follows: 
63.  A method of detecting bacterial rRNA sequences in a sample, comprising:

               contacting a sample with a set of probes, the set of probes comprising a plurality of different probes that hybridize to two or more different 5S target rRNA sequences, wherein each probe shares less than 80% identity with the other probes in the probe set and each probe is between 42 and 160 nucleotides in length,
               hybridizing the set of probes to the target 5S rRNA sequences in the sample, and
               detecting the target 5S rRNA sequences in the sample. 

Please cancel claims 75-85.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the amendment to the claims overcomes the prior art rejection of record.  Specifically the prior art does not teach or reasonably suggest a probe set with different probes that hybridize to two or more different 5S rRNA target sequence and the probe set comprises different probes with each probe having less than 80% identity with the other probes in the probe set and each probe is between 42 and 160 nucleotides in length followed by detecting target 5S rRNA sequences.  The closest prior art is Hogan (US 7087742 B1) however Hogan does not teach or reasonably suggest hybridizing a probe set with a plurality of different probes to two different 5S rRNA target sequences with probes that share less than 80% identity with other probes in the probe set and wherein the probes are between 42 to 160 nucleotides in length.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634